In a child support proceeding pursuant to the Uniform Interstate Family Support Act (Family Ct Act art 5-B), the father appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated March 2, 2009, which denied his objections to an order of the same court (Buse, S.M.), dated January 9, 2009, made after a hearing pursuant to Family Court Act § 580-605 (b) (2), which dismissed his petition, in effect, to vacate the registration of a foreign support order dated June 6, 2006.
Ordered that the order is affirmed, with costs.
The Family Court did not err in denying the appellant’s objections to the order of the Support Magistrate which found that the appellant did not demonstrate a valid reason to vacate the registration of a foreign support order (see Matter of Barros v Vila, 271 AD2d 711 [2000]; Family Ct Act § 580-607). The appellant’s argument that the foreign support order was not properly authenticated is without merit (see Matter of Mc-Dermott, 112 Misc 2d 308 [1982]; see Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C4540:l).
The appellant’s remaining contentions are without merit. Santucci, J.P., Angiolillo, Leventhal and Lott, JJ., concur.